PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,638,726
Issue Date: May 5, 2020
Application No. 16/564,408
Filing Date: September 9, 2019
Attorney Docket No.: 16599.009	
:
:            DECISION ON PETITION
:    
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed June 24, 2020, to accept a certified copy of a foreign application, by way of a Certificate of Correction.

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:

	(1)	A certified copy of the foreign application, unless previously filed,
	(2)	A showing of good and sufficient cause for the delay, and
	(3)	The petition fee set forth in 37 CFR 1.17(g).

With regards to item (1), the Office acknowledges receipt of the certified copy for foreign Application No. EA 201990499 retrieved on April 24, 2020. However, the Office has not received a certified copy for foreign Application No. RU 2019106674. Specifically, the copies received on March 23, 2020 appears to be a photocopy of the original document and to have been uploaded via EFS-Web.  



MPEP 501.02, Subsection V, states: 

When a statute requires or permits the Director to require a document to be certified (such as the requirement in 37 CFR 1.55 for a certified copy of a foreign patent application pursuant to 35 U.S.C. 119 or a certified copy of an international application pursuant to 35 U.S.C. 365) a copy of the certification, including a photocopy or facsimile transmission, will not be acceptable.

As further discussed in MPEP 215, Subsection II, a copy of the certified copy filed by applicant, including a copy filed via EFS-Web, will not satisfy the requirement.

As such, a renewed petition under 37 CFR 1.55(f) along with a certified copy of foreign Application No. RU 2019106674 must be submitted.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226.  



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions